Citation Nr: 1000657	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total disability rating due to 
individual unemployability resulting from a service connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the Veteran's claim of entitlement to a rating in 
excess of 50 percent for PTSD.  He perfected a timely appeal 
to that decision.  

On June 4, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for a TDIU due to 
service-connected disability is part and parcel of an 
increased rating claim when such claim is raised by the 
record.  The Board finds that the TDIU claim arises from the 
same claim, but for the purposes of analysis, the Board is 
listing the TDIU claim as separate from the claim for an 
increased rating for the Veteran's PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

I.  I/R PTSD.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
Veteran is seeking a rating in excess of 50 percent for PTSD.  
The Board has determined that additional development is 
necessary prior to completion of its appellate review of the 
claim for the following reasons.  The evidence currently on 
record is insufficient for the purpose of ascertaining the 
severity of the Veteran's PTSD.  

At his personal hearing in June 2009, the Veteran maintained 
that the symptoms of his PTSD have gotten worse.  The Veteran 
indicated that he gets very depressed.  The Veteran stated 
that he experiences frequent anger outbursts, which 
occasionally cause him to be physically abusive; he noted 
that he has lost many friends as a result of his PTSD 
symptoms.  The Veteran reported ongoing problems with 
nightmares as well as difficulty sleeping; he stated that he 
occasionally wakes up in cold sweat.  He also reported that 
he is easily irritated; he noted that he has had a lot of 
fights lately.  The Veteran indicated that he had difficulty 
with relationships; he stated that people stay away from him 
because of his PTSD symptoms.  He noted that he has been 
married three times and he has been divorced three times.  
The Veteran related that he sleeps with a machete under his 
mattress; he recalled one incident when his girlfriend slept 
over one night, just to wake up with his hand around her 
throat.  The Veteran also testified that he has had three 
suicide attempts in the past, and he is afraid that he might 
try to kill himself again.  It was argued that the Veteran's 
condition has definitely worsened since his last VA 
examination in April 2007.  

The Veteran testified the he was receiving treatment at the 
VA Medical Center in Dallas; he stated that he sees a 
therapist every two weeks.  He further testified that his 
doctor has increased his medication.  The Board notes that 
the most recent records form the North Texas Veterans Health 
Care System dates to May 2008.  Recent treatment records of 
treatment, including notes from the therapy sessions, must be 
requested and associated with the claim file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The records of the counseling sessions must be 
requested and associated with the claim file.  

The Veteran also testified that he has been on Social 
Security Disability for the last 5 years (since approximately 
2004); he stated that his award was partly based on his PTSD.  
However, no records from the Social Security Administration 
(SSA) have been requested or associated with the claim file.  
Because the SSA's decision and the records upon which the 
agency based its determination may be relevant to VA's 
adjudication of the pending claim, VA is obliged to attempt 
to obtain and consider those records.  38 U.S.C.A. § 5103A(c) 
(3); 38 C.F.R. § 3.159(c) (2); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Therefore, attempts should be 
made to obtain the SSA records.  38 C.F.R. § 3.159(c) (2).  

In light of the Veteran's allegation that his service-
connected PTSD has worsened since his most recent VA 
examination, the Board is of the opinion that a new VA 
examination is warranted to assess the current severity of 
the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2009).  The Veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997);  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran 
includes providing a thorough and contemporaneous examination 
when the record does not adequately reveal the current state 
of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 
505, 508 (2007).  Accordingly, in order to accurately assess 
the severity of the Veteran's PTSD, he should be afforded a 
new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. 
§ 5103A (d).  

The Board further notes that the most recent VA examination 
in April 2007 reported a diagnosis of major depressive 
disorder, to which the examiner assigned a GAF score of 45 to 
50.  The Veteran is not service-connected for major 
depressive disorder.  As such, a medical opinion is necessary 
to differentiate, if possible, between the symptomatology 
attributable to the Veteran's service-connected PTSD and any 
other nonservice-connected symptomatology.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (remanding Board's 
decision where, medical evidence did not differentiate 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  
Therefore, the Board is of the opinion that a more recent VA 
examination is in order in this case for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected PTSD.  

II.  TDIU.

The Veteran stated during the June 2009 hearing that he has 
been unable to obtain employment as a result of his PTSD; he 
stated that he last worked in May 2005.  While the Veteran 
failed to appeal an April 2007 rating action, which denied a 
claim for a TDIU, his testimony may be construed as an 
informal claim for TDIU.  

In any event, the Board observes that the United States Court 
of Appeals for Veterans Claims (Court) has also held that 
TDIU is encompassed in a claim for increased rating or the 
appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Therefore, the Veteran's perfected appeal of the 
denial of an increased rating for PTSD includes a claim for 
TDIU.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).  

The record shows that the Veteran is currently unemployed.  
He alleges that his service-connected disabilities prevent 
him from obtaining gainful employment.  While he has been 
afforded VA examinations, an opinion as to his 
unemployability due solely to his service-connected 
disabilities and the impact of those disabilities on his 
employability is not of record.  The Board notes that the 
Veteran has additional disabilities that are not service 
connected.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disabilities.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should send the Veteran a VCAA 
compliant notice letter in connection 
informing him of the evidence necessary 
to substantiate his claim for a higher 
rating to include the criteria necessary 
to establish TDIU.  The letter should 
tell the claimant to provide medical or 
lay evidence demonstrating a worsening or 
increase in severity his PTSD and the 
effect that worsening has on the 
claimant's employment and daily life.  In 
addition, the Veteran should be informed 
of the evidence he is responsible for 
obtaining and the evidence VA would 
attempt to obtain on his behalf.  

2.  The RO should contact the Social 
Security Administration (SSA) and request 
all pertinent documentation pertaining to 
any claim for disability benefits by the 
Veteran including any medical records 
that Social Security has regarding the 
Veteran.  These records should be 
associated with the claims file.  

3.  The RO should obtain and associate 
with the claims file copies of all 
records of treatment provided for PTSD at 
the Dallas VAMC from June 2007 to the 
present.  Records from any other facility 
contained in the Central Texas HCS, if 
any, since May 2008 also should be 
obtained.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  The Veteran should also be 
provided with an opportunity to submit 
such reports.  

4.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
PTSD.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service-
connected PTSD.  The examiner should 
report all signs and symptoms necessary 
for rating the Veteran's PTSD under the 
applicable rating criteria.  To the 
extent possible, the examiner should 
separate the effects of the service-
connected PTSD from the non-service 
connected conditions.  The examiner 
should also comment as to the impact of 
PTSD on the Veteran's daily activities 
and his ability to maintain employment.  
If it is not possible to do so, the 
examiner should so state.  A complete 
rationale should be provided for any 
opinion expressed.  

5.  The Veteran should be afforded an 
examination to ascertain the impact of 
his service-connected disabilities on his 
unemployability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities on the 
Veteran's employability.  The examiner 
should opine as to whether it is as 
likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  The rationale for 
any opinion must be provided.  

6.  Thereafter, the RO should 
readjudicate the Veteran's increased 
rating claim, to include entitlement to a 
TDIU, on the basis of all evidence of 
record and all applicable laws and 
regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


